DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed August 11, 2020 and September 29, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received on August 22, 2020 are acceptable.
Claim Objections
Claims 2-4 and 6-8 are objected to because of the following informalities: they start with the word “A” where “The’ would be more appropriate (as referring back to the previous preamble set forth in the independent claims).  Appropriate correction is required. 
Claim 7 is objected to because of the following informalities: it cites “a third laterally-open coolant flow field” (line 5), wherein the word “third” should be removed, as no first and second laterally-open coolant flow fields are present (emphasis added to highlight that only one coolant flow field appears to be present); additionally no requirement of first and second laterally-open flow fields is given (in light of the last 43lines .  Appropriate correction is required.
Claims 10-11 are objected to because of the following informalities:  they recite “wherein the first columns have a first height and the second columns have a second height,” (lines 2-3), should be removed, as the first and second heights have been set forth in claim 4 (see lines 3-4), which claims 10 and 11 are dependent upon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the anode plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (Note: Antecedent basis given in claim 6; however instant claim is dependent upon claim 5.)
Claim 7 recites the limitation "the cathode plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. (Note: Antecedent basis given in claim 6; however instant claim is dependent upon claim 5.)
Claim 7 recites the limitation "the first columns" in line 6.  There is insufficient antecedent basis for this limitation in the claim. (Note: Antecedent basis given in claim 2, but claim 7 has no dependency upon claim 2.  Claim 5, which claim 7 is dependent from has antecedent basis for “a plurality of columns” (last 3 lines of claim 5).)
Claim 7 recites the limitation "the second columns" in line 7.  There is insufficient antecedent basis for this limitation in the claim. (Note: Antecedent basis given in claim 2, but claim 7 has no dependency upon claim 2.  Claim 5, which claim 7 is dependent from has antecedent basis for “a plurality of columns” (last 3 lines of claim 5).)
Claim 8 recites the limitation "the anode plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  (Note: Antecedent basis given in claim 6; however instant claim is dependent upon claim 5.)
Claim 8 recites the limitation "the cathode plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. (Note: Antecedent basis given in claim 6; however instant claim is dependent upon claim 5.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2336712 A (Dong) in view of US 2009/0214929 (Gao). 
	As to claim 1, Dong teaches a membrane electrode assembly [72], comprising: a membrane assembly having an anode layer, a cathode layer (electrode layers [73, 75] – one would function as an anode and the other the cathode), and a membrane layer (polymer electrolyte membrane (PEM) [77]) positioned between the anode layer and the cathode layer; an anode-side gas-diffusion layer (one of the outer layers [78, 79]) arranged on the anode layer; and a cathode-side gas-diffusion layer (the other one of the 
	Dong does not teach that the projections forming a flow field are a plurality of columns for forming a laterally-open flow field.
	However, Gao teaches of are a plurality of columns for forming a laterally-open flow field (pattered blocks seen in fig. 1).  The motivation for using are a plurality of columns for forming a laterally-open flow field is to optimize flow distribution and thermal and water management (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a plurality of columns for forming a laterally-open flow field (as taught by Gao, instead of the serpentine channels of Dong) to optimize flow distribution and thermal and water management.	 
	As to claim 2, Dong teaches the anode-side gas-diffusion layer has a first structure a side facing away from the membrane structure, and the cathode-side gas-diffusion layer has a second 3International Application No.: PCT/EP2018/071215structure a side facing away from the membrane assembly, wherein the first structure comprises a plurality of first projections for forming a first flow field, wherein 
	Dong’s projections for forming the flow field are not columns for forming laterally-open flow fields.  However, the use of columns for forming laterally-open flow fields has been rendered obvious by Gao (see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).  This is applied to the first and second structures (having first and second projections).  Thus, the combination renders the limitation obvious.
	As to claim 3, Dong teaches that the first projections and second projections are positioned such that one second projection is positioned opposite each first projection with respect to the membrane assembly (fig 7).  
	Dong’s projections for forming the flow field are not columns for forming laterally-open flow fields.  However, the use of columns for forming laterally-open flow fields has been rendered obvious by Gao (see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).  This is 
	As to claim 4, Dong teaches that the height of the lands tend to be about 0.70-1 mm, but may be varied depending on the overall dimensions of the fuel cells, pressures, flow rates, and other parameters of the fuel cell (para bridging p 20-21).  It is noted that Dong does not teach the structure of the first and second columns, but Gao renders them obvious.  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  
	Thus, the combination does not explicitly set forth the first height and/or the second height is 250-450 µm.
	However, the general teaching within Dong does render it obvious.  Specifically Dong teaches that heights of the projections on the flow field channels should be adjusted in order to take the size of the cells, pressures, and flow rates of the fuel cell into consideration (para bridging p 20-21).  Thus, making the first height and/or the second height is 250-450 µm is optimization through routine experimentation, as Dong teaches that height adjustment is made based upon size of the cells, pressures, and flow rates that are necessary to achieve (for a properly operational cell).  The Office holds routine optimization as obvious; see MPEP 2144.05(II)(A).  
	As to claim 5, Dong teaches a fuel-cell stack comprising a stack of bipolar plates [71] and membrane-electrode assemblies [72] alternately arranged between two end plates (note: Dong’s teaching is to a stack in general, wherein the difference is the placement of the flow field; however Dong shows the construct of a typical fuel cell stack [10] having end plates at opposing ends (unlabeled but seen in fig. 1), and thus the use 
	Dong does not teach that the projections forming a flow field are a plurality of columns for forming a laterally-open flow field.
	However, Gao teaches of are a plurality of columns for forming a laterally-open flow field (pattered blocks seen in fig. 1).  The motivation for using are a plurality of columns for forming a laterally-open flow field is to optimize flow distribution and thermal and water management (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a plurality 	 
	As to claim 6, Dong teaches bipolar plate (separator plate [71]) comprises a plate, an anode side which faces the anode-side gas-diffusion layer (one of the outer layers [78, 79])  of the membrane-electrode assemblies [72], and the cathode side which faces the cathode-side gas-diffusion layer (the other one of the outer layers [78, 79]) the membrane-electrode assemblies [72], wherein the anode side of the plate and/or the cathode side of the plate are flat (fig. 7).
	Dong et al. do not teach that the bipolar plate is two plates comprising an anode plate and a cathode plate.  
	However, Gao teaches a similar structure (see the combination in the rejection to claim 5, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, their stack includes a flat (on both sides) base plate [39] on one side (associated with the anode), as well as a plate [46] with coolant flow channels [48] (associated with the cathode), such that a composite bipolar plate would result in an anode plate [39] and a cathode plate [48] (fig. 6; para 0020).  The motivation for providing this structure (the bipolar plate is two plates comprising an anode plate and a cathode plate) is to allow for cooling to occur.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the bipolar plate being two plates comprising an anode plate and a cathode plate (as taught by Gao and as applied to Dong) in order to allow for cooling to occur.  At the very least, the substitution of Gao’s Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 8, Dong does not teach of multiple plates, and thus does not teach that either the anode plate or the cathode plate is flat on both sides.  
	However, Gao teaches a similar structure (see the combination in the rejection to claim 5, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, their stack includes a flat-on-both-sides base plate [39] on one side (associated with the anode), as well as a plate [46] with coolant flow channels [48] (associated with the cathode), such that a composite bipolar plate would result in an anode plate [39] and a cathode plate [48] (fig. 6; para 0020).  The motivation for providing this structure (the bipolar plate being two plates comprising an anode plate and a cathode plate, wherein the anode plate is flat on both sides (see [39] in fig. 6)) is to allow for cooling to occur.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 10, Dong teaches that the height of the lands tend to be about 0.70-1 mm, but may be varied depending on the overall dimensions of the fuel cells, pressures, flow rates, and other parameters of the fuel cell (para bridging p 20-21).  It is noted that Dong does not teach the structure of the first and second columns, but Gao renders them obvious.  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  
	Thus, the combination does not explicitly set forth the first height and/or the second height is 300-400 µm.

	As to claim 11, Dong teaches that the height of the lands tend to be about 0.70-1 mm, but may be varied depending on the overall dimensions of the fuel cells, pressures, flow rates, and other parameters of the fuel cell (para bridging p 20-21).  It is noted that Dong does not teach the structure of the first and second columns, but Gao renders them obvious.  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  
	Thus, the combination does not explicitly set forth the first height and/or the second height is 350 µm.
	However, the general teaching within Dong does render it obvious.  Specifically Dong teaches that heights of the projections on the flow field channels should be adjusted in order to take the size of the cells, pressures, and flow rates of the fuel cell into consideration (para bridging p 20-21).  Thus, making the first height and/or the second height is 350 µm is optimization through routine experimentation, as Dong teaches that height adjustment is made based upon size of the cells, pressures, and flow rates that .  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Gao and US 2008/0226967 (Tighe et al.). 
	As to claim 9, Dong teaches a fuel-cell stack comprising a stack of bipolar plates [71] and membrane-electrode assemblies [72] alternately arranged between two end plates (note: Dong’s teaching is to a stack in general, wherein the difference is the placement of the flow field; however Dong shows the construct of a typical fuel cell stack [10] having end plates at opposing ends (unlabeled but seen in fig. 1), and thus the use of the end plates with the inventive stacks would at the very least be obvious), each membrane electrode assembly including: an anode layer, a cathode layer (electrode layers [73, 75] – one would function as an anode and the other the cathode), and a membrane layer (polymer electrolyte membrane (PEM) [77]) positioned between the anode layer and the cathode layer; an anode-side gas-diffusion layer (one of the outer layers [78, 79]) arranged on the anode layer; and a cathode-side gas-diffusion layer (the other one of the outer layers [78, 79]) arranged on the cathode layer; wherein at least one of the anode-side gas-diffusion layer and the cathode-side gas-diffusion layer has a structure (layers [80] forming lands [74]) on a side facing away from the membrane assembly, wherein the structure comprises a plurality of projections forming a flow field (layers [80] forming lands [74]), wherein the projections have support surfaces for supporting a bipolar plate (separator plate [71]) (separator plate [71]) (fig. 7; para bridging pp 26-27 – note: a larger stack stated to exist, wherein only two successive units are 
	Dong does not teach (a) that the projections forming a flow field are a plurality of columns for forming a laterally-open flow field, or (b) that the system is used in a vehicle.
	With respect to (a), Gao teaches of are a plurality of columns for forming a laterally-open flow field (pattered blocks seen in fig. 1).  The motivation for using are a plurality of columns for forming a laterally-open flow field is to optimize flow distribution and thermal and water management (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a plurality of columns for forming a laterally-open flow field (as taught by Gao, instead of the serpentine channels of Dong) to optimize flow distribution and thermal and water management.	 
	With respect to (b), Tighe et al. teach that using a fuel cell as an electric source within a vehicle is clean, efficient, and environmentally responsible (para 0002).
Thus, the motivation for using a fuel cell within a vehicle as an electric source in a vehicle is being environmentally responsible while also efficient.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications)  to use a fuel cell within a vehicle as an electric source in a vehicle is to be environmentally responsible while also efficient.  At the very least, the combination (fuel cell in a vehicle) would provide the predictable result of providing electric power to a vehicle.  Therefore it would have been obvious to one having ordinary skill in the art at Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 7. 
	Claim 7 teaches the fuel cell stack comprising the elements therein. Notably, the claim requires “a coolant side… has a third structure, and the third structure comprises a plurality of third columns for forming a … laterally-open coolant flow field, wherein the third columns are positioned with the first columns and the second columns of the membrane-electrode assemblies one above the other along a stacking direction.”  Gao, relied upon to render obvious the columns (blocks [38]) and bipolar plate structure has coolant flow channel [48] (fig. 6).  Although alignment with blocks are achieved, Gao teaches that the coolant flow is achieved through channels (para 0020) and not through columns for forming a laterally open coolant flow field.  Gao provides no teaching, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EUGENIA WANG/Primary Examiner, Art Unit 1759